Citation Nr: 1314198	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic cough.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from April 1975 to February 1977. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.
 
The issue of entitlement to service connection for a disability manifested by a chronic cough is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDING OF FACT
 
The Veteran does not have a bilateral hearing loss or tinnitus that is causally related to his period of military service, and a sensorineural hearing loss was not compensably disabling within one year of his separation from active duty.


CONCLUSION OF LAW
 
1.  A bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.385 (2012).

2.  Tinnitus was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination; however, as will be discussed in greater detail below, the record does not contain any evidence of a hearing loss which meets the requirements of 38 C.F.R. § 3.385, or any medical evidence of tinnitus.  In such circumstances, there is no duty to obtain a medical examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 
 
Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board has reviewed all pertinent evidence of record to include the service treatment records.  To that end, the Veteran asserts that he has a hearing loss and tinnitus due to in-service acoustic trauma.  He specifically alleges that his duties included chipping and grinding pain off of naval vessels, and working near guns.  Significantly, even assuming that to be true, the evidence of record reveals absolutely no evidence that the appellant has ever been diagnosed with a hearing loss that meets the requirements of 38 C.F.R. § 3.385, or that he has ever been diagnosed with any objective form of tinnitus.  Without competent evidence of a current disorder the benefits sought on appeal cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, it is well to note that the service treatment records show no complaints or findings pertaining to either hearing loss or tinnitus.  Indeed, at his February 1977 separation examination, the appellant specifically denied any history of either ear trouble or hearing loss, and clinical examination revealed normal hearing and tinnitus was neither reported nor diagnosed.  While the appellant is competent to describe the noise environment in which he worked, he is not competent to state that any current form of hearing loss and/or tinnitus, assuming for the moment that the disorders are actually extant, is related to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Again, even assuming that the appellant now suffers from some form of hearing loss and tinnitus, the Veteran, as a lay person untrained in either the field of audiology or otolaryngology, and is not competent to offer a medical opinion suggesting that either his type of hearing loss or his type of tinnitus is related to service.  Id.

Finally, it must be observed that the Veteran separated from active duty in 1977.  He filed his claim in 2008, i.e., more than 30 years later.  The length of time between the purported date of onset of the claimed disorders inservice, and the absence of any medical complaint either in-service or postservice, raises grave doubt as to the credibility of the appellant's assertions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Hence, entitlement to service connection for a hearing loss and tinnitus must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a hearing loss and tinnitus is denied.


REMAND

The Veteran claims entitlement to a disability manifested by a chronic cough.  While the appellant is not competent to diagnose a respiratory disorder, he is competent to state that he has suffered from a chronic cough since service.  Moreover, unlike the total lack of any in-service complaints regarding hearing loss and tinnitus, the service medical records shows a history of complaints pertaining to a chronic cough while on active duty.  Hence, the Board finds that VA's duty to assist requires that the appellant be afforded a VA compensation examination.  

In this regard, in July 1975 the appellant reported a two year history of a chronic cough.  He reported having been seen by a doctor, but not securing any relief.  No pertinent diagnosis was offered.

A February 1976 service treatment record documents the Veteran's complaint of a four year history of a cough.  The Veteran indicated that he had not smoked in six months.  The diagnosis was cough, etiology unknown.
 
A June 1976 service treatment record reflects the Veteran's complaint of a three year history of a chronic cough.  The Veteran reported that the cough had been present for three years ever since an episode of influenza.  The Veteran had quit smoking 10 months prior and the cough, although improved, was still present, particularly in the morning with nasal stuffiness.  There was no history of allergy or pneumonia.  Hot or cold air produced the cough.  He worked outdoors and no had heat or fume exposure.  Objectively, the lungs were clear and chest x-ray results were within normal limits, except for some increased bronchial markings.  The diagnoses were chronic cough, of questionable etiology; and rule out early asthma.  The Veteran was prescribed a trial of Sudafed.  
 
A July 1976 service treatment record reflects that pulmonary function tests revealed no evidence of expiratory obstruction.  Histamine inhalation was performed in an attempt to induce bronchospasm but the Veteran tolerated 40 breaths of histamine without any significant reduction in his forced expiratory volume (in one second).  The diagnosis was chronic bronchitis, secondary to viral pneumonia (three years ago). 
 
A subsequent July 1976 service treatment record documents the Veteran's complaint that in the morning he generally coughed until he threw up.  The cough was generally non-productive during the day.  He noticed that he coughed approximately two minutes after eating or drinking anything.  Cold or hot air, dust, vapors, smoke and exercise were precipitating factors of the cough.  The trial of Sudafed did not help.  He quit smoking approximately one year prior; previously, he was a two pack per day smoker.  There was no family history of respiratory disease.  Coughing seemed to make his nose run and it could produce headaches.  The Veteran felt like he had post nasal drip. 
 
On examination in 1976, the examiner indicated that the cough sounded most like hyper reactive large airways disease; however, the examiner opined that the histamine challenge being negative was somewhat disturbing.  Vasomotor rhinitis was diagnosed.  The examiner stated that the history of anything being ingested producing a cough suggested the possibility of trachea-esophageal connection. 
 
At his February 1977 separation examination, while the Veteran reported a history of chronic cough on his report of medical history, no pertinent diagnosis was entered by a medical care professional. 
 
In light of the foregoing, and the appellant's report of a continuing chronic cough, the Board finds further development to be in order.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO shall contact the Veteran and request that he identify any medical treatment records pertaining to care for a disorder manifested by a chronic cough.  Thereafter the RO must undertake appropriate development.  If the RO cannot locate the records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO should arrange for a VA respiratory examination to determine the nature and etiology of any disability manifested by a chronic cough.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  After an examination of the Veteran, the examiner must identify all disabilities manifested by a chronic cough.  For each diagnosed disability manifested by a chronic cough the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disability was caused by or aggravated by the appellant's service.  A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the AMC/RO must readjudicate the claim of entitlement to service connection for a disorder manifested by a chronic cough.  If the claim remains denied, the RO/AMC must provide the Veteran with a supplemental statement of the case, and afford him an appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


